IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1149
                              Filed October 5, 2022


IN THE INTEREST OF L.J.-K,
Minor Child,

J.J., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



      A mother appeals the termination of her parental rights to a child born in

2009. AFFIRMED.




      Karen A. Taylor of Taylor Law Offices, P.C., Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Kayla A.J. Stratton of the Des Moines Juvenile Public Defender, Des

Moines, attorney and guardian ad litem for minor child.




      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to a child born in

2009. She (1) challenges the evidence supporting the grounds for termination

cited by the district court, including the efforts made by the department of health

and human services to facilitate reunification; (2) argues termination was not in the

child’s best interests; and (3) contends the court should have granted an exception

to termination based on “a close bond” with family members.

       The district court terminated the mother’s parental rights pursuant to two

statutory provisions. We may affirm if we find clear and convincing evidence to

support either ground. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). We

elect to focus on Iowa Code section 232.116(1)(f) (2021), which requires proof of

several elements, including proof the children could not be returned to parental

custody. “The State must show reasonable efforts as a part of its ultimate proof

the child cannot be safely returned to the care of a parent.” In re C.B., 611 N.W.2d

489, 493 (Iowa 2000).

       When the child was ten years old, the department received a complaint that

the mother took unprescribed controlled substances. The department issued a

founded assessment and initiated services for the family but did not seek court

involvement.

       The following year, the department received another complaint that the

mother relapsed on methamphetamine and failed to properly supervise her child.

The department issued a second founded assessment. The mother consented to

the child’s removal and her placement with an adult sibling, under department
                                          3


supervision. The district court approved the removal and later adjudicated the child

in need of assistance.

       Shortly thereafter, the department applied to change the child’s placement,

citing the sibling’s belief that the child needed more care than she could offer and

citing the child’s mental health and medication management needs. The district

court granted the application and transferred custody to the department. The child

was placed in foster care, then institutional settings, and finally foster care again.

       The mother sought transportation assistance to attend visits with the child.

The district court ordered the department to provide bus passes or gas cards. In

a subsequent order, the court noted that the “[t]he department provided

transportation . . . and gas cards,” yet the mother was “content with a distant

relationship.”

       At the termination hearing, the department’s social worker case manager

described the mother’s “history of substance abuse” and her attempts at treatment.

She was admitted to an inpatient program the previous year but left in “a little over

a month,” against the advice of the facility. The facility was authorized to allow

placement of the child with her and provided programming for substance abuse

and mental health needs, both of which the mother acknowledged she had. The

mother was admitted to another residential treatment program but again left after

about two weeks. While she successfully completed a third, month-long residential

program and went to aftercare, the case manager testified she “struggled with her

attendance” and there were concerns the facility would have to “discharge her from

the [aftercare] program.”
                                           4


       The case manager recommended termination of parental rights. She noted

the child had been out of her mother’s care for “[q]uite a bit of” her life and the child

felt she had been the parent in the relationship. She expressed concern that, if the

child were returned to her mother’s care, “the cycle [would] continue,” the

department would “be involved again,” and the child’s “mental health . . . would go

backwards.” Termination, she said, would allow the child “to focus on her own

mental health.”

       The mother acknowledged she could not have the child returned

immediately. She explained that she had yet to obtain housing and she “[p]ossibly”

needed to demonstrate a longer period of sobriety before the child could be

returned. On our de novo review, we agree with the district court that the State

made reasonable efforts to reunite mother and child and proved the child could not

be returned to parental care under Iowa Code section 232.116(1)(f).

       Termination must also be in the child’s best interests. See Iowa Code

§ 232.116(2). While the mother correctly points out that the thirteen-year-old child

had “a very established relationship with her [grand]mother and older siblings,” the

documented “cycle” of department involvement described by the case manager is

sufficient to conclude termination was in the child’s best interests.

       We are left with the mother’s contention that the district court should have

granted an exception to termination based on the parent-child bond. See id.

§ 232.117(3)(c). The mother testified the child was her life and she had “a very

strong bond with” her, as did the child’s sisters. But the bond frayed with the child’s

multiple moves over a period of two and a half years. As the case manager stated,

the child required structure and a stable home. The mother was not in a position
                                        5


to provide either. We conclude the court appropriately declined to invoke this

exception to termination, and we affirm the order terminating the mother’s parental

rights to the child.

       AFFIRMED.